The opinion of the Court" was, delivered by
Knox, J.
We can see no reason why Samuel Crawford-was mot-a competent witness .for the defendant, Armstrong.- True, hewab the equitable party-when-the judgment-was obtained] arid he- had transferred it to Himblewright-; but he was not interested in favour: of the defendant, and there is no rule of policy which prohibits the assignor of a judgment from- testifying when called by the defendant. His interest, if-he had-any-, was against the party calling, him;, and-as he made no objection-to-being sworri, his assignee cannot .complain of his .admission as a -witness.
Whether the statement of James Potts before Judge, Williams* was or was not legal, evidence in this suit, depends much" upon -the nature and character of the statement, and. upon the other 'evidence which had been previously given by the defendant: As the
plaintiff in error has neither given us the evidence, the reception of which forms his bill of exceptions,' nor: that which preceded it,' his.allegation, of error is not sustained,- In the absence of'what should be upon the paper-book, the presumption is of the strongest kind against the party who fails to put- it- there., It is the duty, off the plaintiff; in- error to furnish us with all - the evidence in: the» case-which can in any degree elucidate, the points--raised -by the' assignments-of error; and if he does not do so,- his chance for a reversal is a.desperate one.
Judgment affirmed.